 Case 1:19-cv-00234-NT Document 39 Filed 01/06/21 Page 1 of 2          PageID #: 201




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 WILMINGTON SAVINGS                        )
 FUND SOCIETY, FSB, AS                     )
 TRUSTEE OF STANWICH                       )
 MORTGAGE LOAN TRUST A,                    )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 1:19-cv-00234-NT
                                           )
 DEAN J. CIRONE                            )
 and                                       )
 MAINE REVENUE SERVICES,                   )
                                           )
                     Defendants.           )


                    ORDER EXTENDING STAY AND
             ORDER ON MOTIONS FOR DEFAULT JUDGMENT
                AND TO ALLOW ADDITIONAL EVIDENCE

      The Plaintiff filed a motion for default judgment on October 25, 2019. Mot. For

Default Judgment (ECF No. 14). Following a hearing on the Plaintiff’s motion for

default judgment, on January 29, 2020, the Plaintiff filed a motion to allow additional

evidence and presentation of the original note. Pl.’s Presentation of Original Note and

Mot. to Allow Additional Evid. (ECF No. 31). On September 29, 2020, the Plaintiff

filed a motion to stay in light of the moratorium on residential foreclosures and

evictions for FHA-insured mortgages of occupied properties that was issued by the

U.S. Department of Housing and Urban Development (“HUD”) in response to the

COVID-19 pandemic and national emergency. Mot. to Stay (ECF No. 35). I granted

the Plaintiff’s motion to stay the case through December 31, 2020. Order (ECF No.
 Case 1:19-cv-00234-NT Document 39 Filed 01/06/21 Page 2 of 2            PageID #: 202




36). Because I granted the Plaintiff’s motion for a stay, I have not yet ruled on the

pending motion for default judgment and motion to allow additional evidence.

      On December 30, 2020, I issued an order directing the Plaintiff to show cause

as to why the stay in this case should not be extended until March 1, 2021, because

the HUD foreclosure and eviction moratorium had been extended through February

28, 2021. Order (ECF No. 37). The order further instructed the Plaintiff to show cause

if it objected to the court denying the Plaintiff’s pending motions without prejudice

and with leave to refile following expiration of the stay. On January 5, 2021, the

Plaintiff filed its response to the order to show cause and stated it had no objection to

the case being stayed until March 1, 2021, and the Plaintiff’s pending motion for

default judgment and motion to allow additional evidence being denied without

prejudice and with leave to refile. Resp. to Court’s Order dated Dec. 30, 2020 (ECF

No. 38).

      Accordingly, it is ORDERED that the stay entered in this case is extended

until March 1, 2021. In addition, given the ongoing COVID-19 pandemic and in the

interests of justice, the Court DENIES without prejudice the Plaintiff’s pending

motion for default judgment (ECF No. 14) and the Plaintiff’s motion to allow

additional evidence (ECF No. 31). The Plaintiff is free to refile both motions upon

expiration of the stay in this case.

      SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

Dated this 6th day of January, 2021.



                                           2
